Citation Nr: 1738002	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-10 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from October 1984 to September 2005 with foreign service in Panama, Somalia, Kuwait and Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This appeal was previously before the Board in June 2016 at which time the Board issued a decision denying the Veteran's claims for service connection for disorders of the right shoulder and bilateral knees.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMPR), in March 2017, the Court vacated only that portion of the Board's June 2016 decision that denied service connection for a bilateral knee disorder and remanded that issue to the Board for it to take action pursuant to the JMPR.  The Veteran did not appeal that portion of the Board's decision that denied service connection for a right shoulder disorder and, thus, that denial still stands.

In the March 2017 JMPR, the parties agreed that the Board erred in finding VA's duty to assist was satisfied by a May 2014 VA examiner's medical opinion.  The parties agreed that this VA examiner's medical opinion was inadequate because the examiner failed to address the Veteran's in-service parachute jumps and in-service complaints of knee pain while running.  Specifically, the parties agreed that the examiner failed to explain why the Veteran's knee condition is caused by age and environmental changes rather than "over use from running" as the Veteran's treating physician stated in a May 2006 Primary Care treatment note.  The parties agreed that the examiner's failure to provide a reasoned medical explanation renders the examination inadequate given the May 2006 physician's statement that the Veteran had stopped running two years prior - during active duty - due to knee discomfort.  The parties further noted that the examiner also failed to address the Veteran's in-service complaints of knee pain while running as shown on an August 2004 Report of Medical History.  

Additionally, the parties agreed that the VA examiner failed to explain whether the Veteran's bilateral knee disorder is associated to his in-service parachute jumps.  The parties agreed the examiner's failure to discuss this theory is problematic given that the Veteran reported in an October 2008 treatment record that his knee "pain began while he was in the army doing parachute jumps."  It is further noted that the Veteran's DD214 shows he received a Parachutist Badge.  Based on the above, the parties agreed that remand was warranted to obtain a VA examination that addresses whether the Veteran's bilateral knee disorder is related to in-service parachute jumps and/or running.  

The Veteran served in the U.S. Army from October 1984 to September 2005, almost 21 years.  According to his DD Form 214s, his Primary Specialties were Combat Engineer during his first period of service from October 1984 to February 1988; Infantry for 16 years, 10 months; Motor/Rail Transportation for 12 years, 9 months; and Systems Development for 9 years, 1 month.  The Board acknowledges that the time adds up to more than 21 years and, therefore, these must have overlapped.  At the last VA examination in July 2014, the examiner noted the Veteran reported having the following MOS's:  Combat engineer for four years, Infantry for five years, transportation core for two years, Inspector general for two years, Acquisition core for five years doing testing and developing engineer equipment, and ended as a Bradley and tank fleet manager.

The Veteran has provided statements that his knee pain began in service and that, although he did not seek treatment for this in service (rather self-medicated with Tylenol), he did speak with the doctors and physician assistants about his knees during physicals or while being treated for other conditions.  He admits that his knee pain was not given a diagnosis during service.  

As to his statements of when his knee pain started in service, it appears there may be some inconsistencies in those statements as shown in the medical evidence.   On VA examination in August 2008 and July 2014, the Veteran reported his bilateral knee pain started in 2001.  At the August 2008 examination, the Veteran specifically reported that his knee pain started while climbing stairs at work in the military office building.  

The Veteran's service treatment records do not show complaints of knee pain until a periodic examination in August 2004 at which he reported having "pain at times when climbing stairs or running."  On physical examination, he was noted to have "crepitus all compartments" of the bilateral knees.  At his retirement physical in April 2005, the Veteran again reported having knee trouble with swollen or painful knee but only "when climbing stairs."  Although the Report of Medical Examination reports his lower extremities were found to be normal, on a pre-discharge VA examination also conducted that day, it was again noted that he had crepitus in both knees.

The report of this examination also shows the Veteran reported a history of bilateral knee swelling after running and intermittent bilateral knee pain.  He stated that he ran twice a week from three to five miles and, after running, he would have swelling of both knees lasting about an hour to an hour and a half.  He denied pain with it.  He described bilateral knee pain after climbing stairs greater than 12 to 15 steps, 2 or 3 times a day, but denied any other activity causing knee pain. He rated his knee pain as 5 out of 10 in intensity.  He denied any other symptoms or functional limitations.  Other than the finding of crepitus, physical examination of the knees was negative.  X-rays taken of both knees were normal.  The diagnosis was bilateral knee pain and intermittent edema, insufficient clinical evidence at present to warrant a diagnosis of acute or chronic disorder, residuals thereof.  

However, in May 2006, when the Veteran was first seen as a new patient at the VA Medical Center, he complained of bilateral knee pain with running two years ago (he used to run two miles a day, five days a week), but he stopped running two years ago secondary to knee discomfort.  He denied direct trauma to the knees.  Crepitus was again noted on examination.  The assessment was osteoarthrosis of the bilateral knees secondary to overuse from running.  A follow up treatment note from December 2006 indicates X-rays taken in May were normal, that physical therapy helped and the Veteran was wearing knee braces while walking and jogging.  The assessment was bilateral knee pain. 

In December 2007, the Veteran was seen at the medical group at the local military base, and he was assessed to have patellofemoral syndrome, left greater than right. X-rays were noted to be negative.  He was seen for follow up in October 2008 at which time it was noted that he denied any specific injury or trauma to his knees, but stated his pain began while he was in the Army doing parachute jumps.  

On VA examination in August 2008, the Veteran as diagnosed to have bilateral knee strain.  The VA examiner opined that the Veteran's current bilateral knee condition is less likely than not caused by or related to service-connected knee pain due to climbing upstairs noted in DD report form 2807 in claims file and normal X-ray report study of bilateral knee.  This medical opinion was found to be inadequate by the RO and the Veteran was sent for a new VA examination in July 2014.  At this examination, the diagnosis was osteoarthritis of the right knee because X-rays taken in March 2014 showed mild narrowing and degenerative changes of the patellofemoral joint in the right knee, but no lytic, erosive or destructive process was identified in the left knee.  Otherwise the VA examiner did not provide a diagnosis relating to the Veteran's left knee.  

However, the July 2014 VA examiner rendered the opinion that the Veteran's "bilateral knee sprains are less likely as not (50 percent or greater probability) incurred in or caused by (his treatment for knee pain) that occurred (7-30-85 through 8-3-04)."  His rationale is as follows:  "STR's do not reveal a diagnosis of knee sprains.  STR's reveal, on Aug. 3, 2004, Veteran was evaluated for bilateral knee pain.  It was noted that there was no reported injury and complaints were pain when climbing stairs with exam findings of crepitus in all compartments.  Veteran did document on pre-discharge medical record April 27, 2005 that he had bilateral knee pain, however, there was no injury constituting bilateral knee sprains or chronicity of knee pain; therefore, no diagnosis was given.  The Veteran reported to PCP on May 26, 2006 bilateral knee pain and that he used to run 2 miles a day, 5 days a week.  He was diagnosed based on exam only with osteoarthritis, which is a diagnosis of wear and tear due to environmental and age related changes.  X-rays on March 18, 2014 do not show degenerative changes of left knee and only mild narrowing and degeneration of right knee.  Veteran has good ROM upon examination today and is without any functional loss."

The Board acknowledges that the VA examiner did not specifically address the complaints of knee pain while running and the onset of knee pain when parachuting seen in the record as the parties agreed in the JMPR. In addition, the VA examiner's focus on the diagnosis of "knee sprains" in his medical opinion seems to preclude his consideration of any other diagnosis seen in the record, specifically the diagnosis of patellofemoral syndrome provided in December 2007 and October 2008 by the physicians at the medical group at the military base.  The Veteran has argued that his bilateral knee condition, although not given a diagnosis in service, was subsequently diagnosed by his treating physicians and that this now diagnosed disorder should be service-connected.  Thus, the Board finds that any the VA examiner's narrow opinion only considering the diagnosis of bilateral knee sprains rendered at the August 2008 VA examination is not sufficient to address all the evidence of record relating to the Veteran's bilateral knee disorder and is, therefore, inadequate for rating purposes on that basis as well.

Consequently, the Board finds that remand is warranted to obtain a new examination with a medical opinion that specifically considers the above matters.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and non-VA treatment records related to the knees.

2. When the action in #1 has been accomplished and any available evidence has been associated with the claims file, forward the Veteran's claims file to a VA clinician for an examination and a medical opinion.  

a. After reviewing the relevant evidence of record, the VA examiner should provide a medical opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed knee disorder (whether unilateral or bilateral) is related to service, including (i) in-service parachute jumps and/or (ii) running.  In offering the opinion, the examiner should consider and discuss all diagnoses of record to include bilateral knee sprains (August 2008 VA examination), patellofemoral syndrome of the bilateral knees, left greater than right (December 2007 and October 2008 375th Medical Group treatment records), and osteoarthritis of the right knee (July 2014 VA examination).  Please also consider and discuss as necessary an in-service August 2004 Report of Medical History on which the Veteran complained of knee pain while running and climbing stairs.
b. In considering the diagnosis of osteoarthritis, the examiner should opine whether such diagnosis, based upon X-ray evidence of record, was present within one year of the Veteran's discharge of service.  

The final report should provide a complete rationale for all opinions given.  Should the VA examiner not be able to render an opinion without resorting to speculation, the examiner should so state and explain why such is the case and whether additional information would be helpful in rendering an opinion.

3.  Finally, after ensuring the adequacy of the development conducted, readjudicate the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative, if any.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




